Citation Nr: 1503480	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to November 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Original jurisdiction over this matter was subsequently transferred to Roanoke, Virginia.

This issue was previously before the Board in September 2010, December 2013, and May 2014, on which occasions the case was remanded for further development. Unfortunately, the claim must be remanded again because the directives of the previous remand have not been complied with.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that the issue of service connection for prostate cancer must be remanded again to obtain an adequate examination that complies with the directives of the May 2014 remand. 

Specifically, the May 2014 remand directed that the VA examiner who conducted a February 2014 examination "directly consider specific evidence, such as a notation by Dr. K in March 1998 of 'very unusual changes' and inflammation shown in a urethroscopy related to excision of multiple genital warts, some of which reportedly existed prior to the Veteran's discharge from service."  

The VA examiner who conducted the February 2014 examination provided a June 2014 medical opinion.  The opinion states: "this opinion was clearly outlined in the original report in free text, blank worksheet in Capri, cut and pasted here for your convenience.  The prostate DBQ has been completed and is not necessary to repeat."  The February 2014 examination report was included below that statement, with no additional information.  The requested opinion was not provided.  

Despite the examiner's belief that the previous opinion was complete, the Board finds that a new medical opinion is required to consider the records relating to the excision of multiple genital warts.  The examiner's noncompliance with the May 2014 remand directives would require the Board to rely on its own medical opinion as to whether the aforementioned records tend to show that prostate cancer is related to service.  The Board is not permitted to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand is necessary so that VA can provide the Veteran with an adequate expert opinion as to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to an appropriate VA examiner, but not the examiner who conducted the February 2014 examination and June 2014 opinion, for an addendum opinion as to service connection for prostate cancer.  Review of the claims file should be noted in the report.

The examiner should offer an opinion as to whether it is as least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's prostate cancer was incurred or caused by any treatment for genitourinary conditions during service.

The examiner must specifically discuss the significance, if any, of the records from Naval Hospital received in November 2002 (at p. 10); records from Dr. K. received in May 2012 (at p. 14); and a November 2011 statement from the Veteran indicating that Dr. K. told him prostate cancer may have been caused by HPV.

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

